Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 09, 2017

The Court of Appeals hereby passes the following order:

A17A1585. KORMAN VENTURES, INC. v. WELLS FARGO BANK N.A.

      Korman Ventures, Inc., filed this direct appeal from the state court’s order
dismissing his traverse in a garnishment action. Appeals in garnishment cases must
be made by application for discretionary appeal. See OCGA § 5-6-35 (a) (4) and (b);
Maloy v. Ewing, 226 Ga. App. 490, 491 (486 SE2d 708) (1997). Because Korman
Ventures, Inc., failed to follow the required appellate procedure, this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.